  Case 20-30479          Doc 15     Filed 01/21/21 Entered 01/21/21 10:35:52                 Desc Main
                                      Document     Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NORTH DAKOTA

In re:                                            )       Bky. Case No.: 20-30479
                                                  )       Chapter 7
Raquel Flaaen,                                    )
                                                  )       NOTICE AND MOTION FOR
                         Debtor.                  )       APPROVAL OF SALE OF PROPERTY
                                                  )

         Gene W. Doeling, the bankruptcy trustee in this case, requests that the Court approve the

online auction sale of the bankruptcy estate’s interest in oil, gas, and coal mineral rights on

www.ebay.com.

         The debtor has a 1/3rd interest of a 1/11th interest in oil, gas, and coal mineral rights located in

Stark County, North Dakota as follows:

                 Township 140 North, Range 99 West
                 Section 13: All

         The auction shall run for a period of 30 days pending court approval of this motion. The

trustee has filed an application to employ BKAssets.com, LLC, who shall receive a 10% commission

on gross sales price, plus any applicable expenses of up to $250 to procure any necessary legal

documents, listing fees, and shipping costs. The buyer will be required to pay $225 to offset these

fees. The trustee requests that he be authorized to pay these fees immediately upon completion of the

sale.

         The bankruptcy estate has determined that there will be no adverse tax consequences to the

bankruptcy estate as a result of this sale.

NOTICE OF MOTION: Your rights may be affected in this action. You should read these papers
carefully and discuss the matters with your attorney if you have one. Any objections to this motion
must be made within 21 days of this date with an original filed with the Clerk of Bankruptcy Court
and copies served upon the bankruptcy trustee and United States Trustee at the addresses stated
below. Failure to timely respond to this motion will be deemed a waiver of any objections and the
Court will grant such relief as it deems appropriate.
 Case 20-30479      Doc 15    Filed 01/21/21 Entered 01/21/21 10:35:52        Desc Main
                                Document     Page 2 of 7



Clerk, U.S. Bankruptcy Court            United States Trustee             Trustee
Quentin N. Burdick U.S. Courthouse      314 South Main Ave.               (See
655 First Ave. N. – Suite 210           Suite 303                         address
Fargo, ND 58102                         Sioux Falls, SD 57104-6462        below)

DATE OF MAILING: January 21, 2021       /s/ Gene W. Doeling
                                        Gene W. Doeling, Bankruptcy Trustee
                                        P.O. Box 9231
                                        Fargo, ND 58106
                                        (701) 232-8757
             Case 20-30479          Doc 15      Filed 01/21/21 Entered 01/21/21 10:35:52                  Desc Main
                                                  Document     Page 3 of 7




                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NORTH DAKOTA

IN RE: RAQUEL FLAAEN                                             CASE NO: 20-30479
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 7




On 1/21/2021, I did cause a copy of the following documents, described below,
Notice and Motion for Approval of Sale of Property




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 1/21/2021
                                                           /s/ Gene W. Doeling
                                                           Gene W. Doeling 05078
                                                           Kaler Doeling, PLLP
                                                           3429 Interstate Blvd. S.
                                                           Fargo, ND 58103
                                                           701 232 8757
                 Case 20-30479           Doc 15       Filed 01/21/21 Entered 01/21/21 10:35:52                       Desc Main
                                                        Document     Page 4 of 7




                                        UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF NORTH DAKOTA

 IN RE: RAQUEL FLAAEN                                                   CASE NO: 20-30479

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 1/21/2021, a copy of the following documents, described below,

Notice and Motion for Approval of Sale of Property




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 1/21/2021




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Gene W. Doeling
                                                                            Kaler Doeling, PLLP
                                                                            3429 Interstate Blvd. S.
                                                                            Fargo, ND 58103
             Case AS
PARTIES DESIGNATED 20-30479      DocNOT
                      "EXCLUDE" WERE  15 SERVED
                                           FiledVIA
                                                  01/21/21
                                                    USPS FIRST Entered   01/21/21 10:35:52 Desc Main
                                                                CLASS MAIL
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page   5 of 7 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                  ELECTRONIC

CASE INFO
1LABEL MATRIX FOR LOCAL NOTICING         AMERICAN EAGLE OUTFITTERS               BANK OF AMERICA
08683                                    SYNCHRONY BANK                          PO BOX 851001
CASE 20-30479                            PO BOX 960013                           DALLAS TX 75285-1001
DISTRICT OF NORTH DAKOTA                 ORLANDO FL 32896-0013
FARGO
THU JAN 21 10-23-37 CST 2021




BEST BUY CREDIT SERVICES                 CAPITAL ONE                             JPMORGAN CHASE BANK N A
PO BOX 78009                             PO BOX 60599                            BANKRUPTCY MAIL INTAKE TEAM
PHOENIX AZ 85062-8009                    CITY OF INDUSTRY CA 91716-0599          700 KANSAS LANE FLOOR 01
                                                                                 MONROE LA 71203-4774




CITIBANK                                 COMENITY   FOREVER 21 VISA              COMENITY   MAURICES CREDIT CARD
PO BOX 790034                            PO BOX 659820                           PO BOX 659704
ST LOUIS MO 63179-0034                   SAN ANTONIO TX 78265-9120               SAN ANTONIO TX 78265-9704




COMENITY   TORRID                        COMENITY   VICTORIAS SECRET             DEPARTMENT OF THE TREASURY
PO BOX 659584                            PO BOX 659728                           15TH PENNSYLVANIA
SAN ANTONIO TX 78265-9584                SAN ANTONIO TX 78265-9728               WASHINGTON DC 20222-0001




EXCLUDE                                                                          DEBTOR
GENE W DOELING                           FIVE STAR REALTY                        RAQUEL L FLAAEN
BANKRUPTCY TRUSTEE                       35401 KENAI SPUR HWY                    1513 6TH AVE SE
3429 INTERSTATE BLVD S                   SUITE A                                 DICKINSON ND 58601-6150
PO BOX 9231                              SOLDOTNA AK 99669-7625
FARGO ND 58106-9231




HOMER ELECTRIC ASSOCIATION INC           AMERICAN HONDA FINANCE                  INTERNAL REVENUE SERVICE
3977 LAKE STREET                         P O BOX 168088                          PO BOX 7346
HOMER AK 99603-7680                      IRVING TX 75016-8088                    PHILADELPHIA PA 19101-7346




EXCLUDE
ROBERT A KEOGH                           KOHLS PAYMENT CENTER                    MERRICK BANK
KEOGH LAW OFFICE                         PO BOX 1456                             PO BOX 660702
141 3RD STREET WEST                      CHARLOTTE NC 28201-1456                 DALLAS TX 75266-0702
PO BOX 1202
DICKINSON ND 58602-1202




PAYPAL CREDITSYNCB                       ROBERT B RASCHKE                        SYNCBZULILY CREDIT CARD
PO BOX 960006                            ASSISTANT US TRUSTEE                    PO BOX 530993
ORLANDO FL 32896-0006                    SUITE 1015 US COURTHOUSE                ATLANTA GA 30353-0993
                                         300 SOUTH FOURTH STREET
                                         MINNEAPOLIS MN 55415-1320




SAMS CLUB MCSYNCB                        SEARS CREDIT CARDS                      SECURITIES EXCHANGE COMMISSION
PO BOX 960013                            PO BOX 78051                            175 W JACKSON BLVD
ORLANDO FL 32896-0013                    PHOENIX AZ 85062-8051                   CHICAGO IL 60604-2908
             Case AS
PARTIES DESIGNATED 20-30479      DocNOT
                      "EXCLUDE" WERE  15 SERVED
                                           FiledVIA
                                                  01/21/21
                                                    USPS FIRST Entered   01/21/21 10:35:52 Desc Main
                                                                CLASS MAIL
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page   6 of 7 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                  ELECTRONIC

CM/ECF E-SERVICE
SYNCHRONY BANK                           SYNCHRONY BANKJCP                       TARGET CARD SERVICES
CO PRA RECEIVABLES MANAGEMENT LLC        PO BOX 960090                           PO BOX 660170
PO BOX 41021                             ORLANDO FL 32896-0090                   DALLAS TX 75266-0170
NORFOLK VA 23541-1021




US ATTORNEY                              WALMART WORLD MC                        WELLS FARGO
655 FIRST AVENUE NORTH SUITE 250         CAPITAL ONE                             PO BOX 51193
FARGO ND 58102-4932                      PO BOX 60519                            LOS ANGELES CA 90051-5493
                                         CITY OF INDUSTRY CA 91716-0519




WELLS FARGO HOME MORTGAGE
PO BOX 10394
DES MOINES IA 50306-0394
THE FOLLOWINGCase  20-30479
              ENTITIES           Doc
                       WERE SERVED VIA15   Filed 01/21/21
                                       THE "CM/ECF            EnteredTHE
                                                   E-SERVICE" THROUGH  01/21/21  10:35:52
                                                                         UNITED STATES       DescCOURT'S
                                                                                       BANKRUPTCY  Main NOTICE
OF ELECTRONIC FILING ("NEF")SYSTEM.          Document        Page 7 of 7
(Creditor)                              (U.S. Trustee)                          (Debtor)
Synchrony Bank                          Robert B. Raschke                       Raquel L. Flaaen
c/o PRA Receivables Management, LLC     Assistant U.S. Trustee                  1513 6th Ave SE
PO Box 41021                            Suite 1015 U.S. Courthouse              Dickinson, ND 58601
Norfolk, VA 23541                       300 South Fourth Street                 represented by:
                                        Minneapolis, MN 55415                   Robert A. Keogh
claims@recoverycorp.com                                                         Keogh Law Office
                                        USTPRegion12.SX.ECF@usdoj.gov           141 3rd Street West
                                                                                P.O. Box 1202
                                                                                Dickinson, ND 58602-1202

                                                                                frontdesk@keogh-lawoffice.com




(Trustee)
Gene W Doeling
Bankruptcy Trustee
3429 Interstate Blvd. S.
P.O. Box 9231
Fargo, ND 58106-9231

heather@kaler-doeling.com
